DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 10/28/2021 has been received and entered into the application file.  Claims 1, 6, 8, 13, 17-23, 26, 29, 30, 32, 37, 38 and 40-43 are pending. 

Claim Interpretation
	For clarity of record, the following is the broadest reasonable interpretation of the claims:
Claim 1 is directed to a composition comprising a plurality of spherical particles.  The spherical particles have a defined size range (50-300 µm in diameter).  The spherical particles encapsulate biological cells, which is interpreted to mean that biological cells are within the spherical particles (i.e. biological cells are not seeded on the outside of the spherical particles, but rather are contained within the boundaries of the spherical particles).  The spherical particles consist of decellularized omentum and biological cells. 
The claim uses two different transitional phrases.  MPEP 2111.03 sets forth the definitions of each of the transitional phrases “comprises”, “consists essentially of” and “consists of”.  
The composition comprises a plurality of spherical particles.  Thus the composition must contain (a) the spherical particles, but may further comprise (b) an unlimited number of any other additional components.
The spherical particles consist of (1) decellularized omentum and (2) biological cells.  No other materials or components may be present in the spherical particles. 
		
Claim 40 further defines the composition of claim 1 by its process of production.  In such product-by-process claims, the process limitations are considered only in so far as the process of production affects the final structure of the product ultimately produced.  In the instant case, the step (a) of the process recites that a composition comprising solubilized decellularized omentum and biological cells is dispersed in an oil and surfactant mixture. The use of the term “comprising” in this step permits for additional agents to be present in the composition.  However, steps (b) and (c) of the process state that the solid particles that consist of decellularized omentum and consisting of decellularized omentum and biological cells.  Thus, like claim 1, claim 40 is interpreted as being directed to a composition comprising a plurality of spherical particles, said spherical particles having a diameter of between 50 µm and 300 µm, wherein said spherical particles consist of decellularize omentum and biological cells.  No other components may be present within the spherical particles.  Additional components may be present within the greater composition

Claim 41 is interpreted as stating the composition of claim 1 does not induce an immunological response when implanted into a subject to whom the omentum is autologous.  This claim recites a functional property of the composition: it must not be immunological if implanted into the subject who is the source of the omentum.  This serves to limit the composition to exclude any additional components which would induce immunological response. 

Status of Prior Rejections
RE: Rejection of claims 1, 6, 8, 13, 40 and 41 under 35 USC 103 over Takeuchi et al, in view of Shevach et al: 
	Applicants have submitted a declaration under 37 CFR 1.132 by Dr. Dvir.  The declaration states that the disclosure of the Shevach et al publication was made by Dr. Dvir (inventor of the instant application).  As such, the Shevach et al reference is not available as prior art under the 35 USC 102(b)(1)(A) exception.  With the exclusion of the Shevach et al reference as prior art, the rejection of record is withdrawn.  

Allowable Subject Matter
Claims 1, 6, 8, 13, and 40-43 are allowed.  Due to rejoinder (see below), claim 39 is also allowed.  

Election/Restriction
Claims 1, 6, 8, 13, 40 and 41 (Original Group 1) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 39 (Original Group 3), directed to a process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups 1 and 3 as set forth in the Office action mailed on 12/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17-23, 26, 29, 30, 32 and 38 directed to an invention non-elected without traverse.  Accordingly, claims 17-23, 26, 29, 30, 32 and 38 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 17-23, 26, 29, 30, 32 and 38 are cancelled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633